Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9-15, 17-20 are rejected under 35 U.S.C. 102(a) (1) as being unpatentable by Mills (US 2013/0262035 A1), published on Oct. 03, 2013.
	As to claim 1, Mills teaches “receiving, by an ingestion server, a data stream comprising a plurality of data fields” in par. 0039 (the list 302A are presented as a lass 304 including at least two members corresponding to a data stream comprising a plurality of data fields).
Mills teaches “storing, by the ingestion server, at least three copies of data in the data stream in a database, wherein each copy is stored on a corresponding hardware storage device” in fig. 2, par. 0034 (201A-204A correspond to at least three copies of data in the data stream in a database, wherein each copy is stored on a corresponding hardware storage device).
 Mills teaches “performing, by a rollup server, one or more rollup operations on a first copy of the data to compute one or more aggregate features; storing, by the rollup server, the one or more aggregate features on each of the hardware storage devices” in par. 0035, fig. 2.
Mills teaches “receiving, by an analytics server, a request for a particular aggregate feature; and providing, by the analytics server and in response to the request, the particular aggregate feature” in par. 0076 (“user requested a retrieval and calculation of rollups on a year's worth of one-second data on a currently active stream…”).
As to claim 17, it is rejected for similar reason as claim 1.
As to claim 20, it is rejected for similar reason as claim 1.

As to claim 3, Mills teaches “wherein the one or more rollup operations are performed such that the one or more aggregate features are computed within a rollup threshold time from receipt of the data stream” in figure 2 (storing data into 202A is completed within 24 hours from receipt of data of the data stream 201).
As to claim 4, Mills teaches “receiving, by the analytics server, a configuration change indicative of an additional aggregate feature; and in response to the configuration change, performing, by the rollup server, an additional rollup operation on the first copy of the data to compute the additional aggregate feature” in par. 0032 and fig. 2 (rollups can be used to provide additional aggregate features).
As to claim 18, it is rejected for similar reason as claim 1.

As to claim 5, Mills teaches “wherein performing the additional rollup operation comprises: performing, with a first priority, the additional rollup operation on incoming data in the data stream; and performing, with a second priority less than the first priority, the additional rollup operation on data that was previously stored” in par. 0035 (“…It would be presumed that the values in streams 202 are averages of the base stream 200 within a given time interval, and not averages of the minimum values of the adjacent stream 202 within the same interval. Therefore, stream 201 would also aggregate values such as sum, non-gap time intervals…”; Noting that rollup features from stream 201, 202 are calculated/derived from base stream 200. Since data coming into base stream 200 first, rollup operations associated with derived streams of 201, 202 are performed with less priority in order to wait until enough data from base stream 200).
As to claim 6, Mills teaches “wherein the additional rollup operation with the first priority is performed such that the additional aggregate feature is computed within the rollup threshold time from receipt of the incoming data in the data stream” in fig. 2, par. 0034 (stream 201 has the additional aggregate feature of calculation the average data within 3600 seconds from data stream 200 and thus it is computed within the rollup threshold time of an hour from receipt of the incoming data in the data stream).
As to claim 7, Mills teaches “generating, by the analytics server, a user interface based on the particular aggregate feature, in response to the request” in figures 6-7.

As to claim 9, Mills teaches “wherein the database stores the data as one or more binary large objects” in par. 0058 (“…the data can be a collection of data objects, each having an epoch timestamp and a value produced from the measurement 432…”).
As to claim 10, Mills teaches “wherein the database has a database schema that corresponds to the plurality of data fields” in figure 3.
As to claim 11, Mills teaches “receiving, by the ingestion server, an updated data stream that includes an additional field not in the plurality of data fields; 26Attorney Docket No.: TF-0006-01-US-NP updating, by the ingestion server, the database schema based on the additional field, wherein storing at least three copies of data further includes storing the additional field” in par. 0009, par. 0054.
As to claim 19, it is rejected for similar reason as claim 11.

As to claim 12, Mills teaches “receiving, by the ingestion server, an updated data stream that excludes a particular field of the plurality of data fields; and in response to receiving the updated data stream that excludes the particular field, storing a default value for the particular field in the database for each record in the updated data stream” in par. 0060 (“…Intervals that are excluded by the time filter are set to nulls so as to minimize storage space…”).
As to claim 13, Mills teaches “receiving, by the ingestion server, an updated data stream that excludes a particular field of the plurality of data fields; and in response to receiving the updated data stream that excludes the particular field, rejecting the updated data stream such that records from the updated data stream are not stored in the database” in par. 0060 (“…Intervals that are excluded by the time filter are set to nulls so as to minimize storage space…”).
As to claim 14, Mills teaches “further comprising deriving the database schema from the data stream” in figure 3.
As to claim 15, Mills teaches “wherein the hardware storage devices are configured such that at least a first hardware storage device is controlled by the ingestion server, at least a second hardware storage device is controlled by the rollup server, and at least a third hardware storage device is controlled by the analytics server, wherein the first, second, and third hardware storage devices are distinct storage devices” in fig. 2, par. 0034.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mills (US 2013/0262035 A1), published on Oct. 03, 2013 in view of Boussemart et al (“Boussemart” US 2018/0234706 A1), published on August, 16, 2018.
As to claim 2, it appears Mills does not explicitly teach “wherein the ingestion server comprises a plurality of servers in a cluster, and wherein a number of the plurality of servers is based on a size of the data stream”.
However, Boussemart teaches “wherein the ingestion server comprises a plurality of servers in a cluster, and wherein a number of the plurality of servers is based on a size of the data stream” in par. 0006 (number of servers are increased to achieve higher data rate).
Mills and Boussemart are analogous art because they are in the same field of endeavor, data stream processing. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to increase the number of servers (disclosed by Mills) to include “wherein the ingestion server comprises a plurality of servers in a cluster, and wherein a number of the plurality of servers is based on a size of the data stream” in order to achieve higher data rate processing as suggested by Boussemart (see par. 0006).
Mills teaches “such that the storing is completed within a storage threshold time from receipt of the data stream” in figure 2 (storing data into 201A is completed within 3600 seconds from receipt of data of the base stream 200).
As to claim 8, Mills teaches “wherein the data stream comprises a plurality of records that each include respective values for the plurality of data fields” in par. 0039 (the list 302A are presented as a lass 304 including at least two members corresponding to a plurality of data fields).
it appears Mills does not explicitly teach wherein the ingestion server comprises a plurality of servers in a cluster, and wherein a number of the plurality of servers is based on a record size of the plurality of records of the data stream”.
However, Boussemart teaches “wherein the ingestion server comprises a plurality of servers in a cluster, and wherein a number of the plurality of servers is based on a record size of the plurality of records of the data stream” in par. 0006 (number of servers are increased to achieve higher data rate).
Mills and Boussemart are analogous art because they are in the same field of endeavor, data stream processing. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to increase the number of servers (disclosed by Mills) to include “wherein the ingestion server comprises a plurality of servers in a cluster, and wherein a number of the plurality of servers is based on a record size of the plurality of records of the data stream” in order to achieve higher data rate processing as suggested by Boussemart (see par. 0006).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mills (US 2013/0262035 A1), published on Oct. 03, 2013 in view of Landwehr et al (“Landwehr” US 2019/0019399 A1), published on January 17, 2019.
As to claim 16, it appears Mills does not explicitly teach “detecting that at least one of the ingestion server, the rollup server, or the analytics server has failed or has excess workload; 27Attorney Docket No.: TF-0006-01-US-NP in response to the detecting, reconfiguring one or more of the remaining servers to handle workload that was handled by the server that failed, wherein the reconfiguring includes enabling one or more available servers to control hardware storage devices that were controlled by the server that failed”.
However, Landwehr teaches “detecting that at least one of the ingestion server, the rollup server, or the analytics server has failed or has excess workload; 27Attorney Docket No.: TF-0006-01-US-NP in response to the detecting, reconfiguring one or more of the remaining servers to handle workload that was handled by the server that failed, wherein the reconfiguring includes enabling one or more available servers to control hardware storage devices that were controlled by the server that failed” in par. 0010 (“…the system becomes more secure against server failures in some exemplary embodiments, because the recipient terminals can receive a configurable list of failed servers, which list can be maintained remotely, so that the receiving terminals are capable of changing automatically over to a back-up server in case of an acute network partitioning…”).
Mills and Landwehr are analogous art because they are in the same field of endeavor, data stream processing. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to switch data processing server (disclosed by Mills) to include “detecting that at least one of the ingestion server, the rollup server, or the analytics server has failed or has excess workload; 27Attorney Docket No.: TF-0006-01-US-NP in response to the detecting, reconfiguring one or more of the remaining servers to handle workload that was handled by the server that failed, wherein the reconfiguring includes enabling one or more available servers to control hardware storage devices that were controlled by the server that failed” in order to handle fail-over situation as suggested by Landwehr (see Landwehr’s par. 0010).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485. The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOC TRAN/
Primary Examiner, Art Unit 2165